DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 15 DEC 2020 has been entered. Claims 1-2, 5, 7-12, 15, and 17-20 remain pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-12, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 5, 7-10 are drawn to an electronic device which is within the four statutory categories (i.e. a machine). Claims 11-12, 15, and 17-20 are drawn to a method which is within the four statutory categories (i.e., a process).

With respect to claims 1 and 11:
Claims 1 and 11 are drawn to an abstract idea without significantly more. The claims recite controlling the wireless communication circuit to receive a message including an amount for a transaction paid by a physical credit card and card-associated information including a portion of a card number from a payment server, determining whether the card-associated information corresponds to first card information pre-registered in the electronic device, in response to determining that the card-associated information does not correspond to the first card information, control the display to display a guide for registration of the physical credit card in the electronic device, upon receiving a user input on the guide, control the wireless communication circuit to request second card information corresponding to the physical credit card based at least on the portion of the card number and a sender of the 
The limitations of receiving a message including an amount for a transaction paid by a physical credit card and card-associated information including a portion of a card number from a payment server, determining whether the card-associated information corresponds to first card information pre-registered, in response to determining that the card-associated information does not correspond to the first card information, displaying a guide for registration of the physical credit card, upon receiving a user input on the guide, requesting second card information corresponding to the physical credit card based at least on the portion of the card number and a sender of the message and acquiring the second card information from the payment server, and registering an the card corresponding to the physical credit card using the acquired second card information, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal behavior or 


With respect to claims 2, 5, 7-10, 12, 15, and 17-20:
Dependent claims 2, 5, 7-10, 12, 15, and 17-20 include additional limitations, for example, determining whether the card is already registered, executing a payment application, requesting the card management server to confirm whether the card is a pre-registered card, comparing the card-associated information with card information of an electronic card, acquiring the card information from the payment server or the card management server, performing user authentication based on biometric information, and performing multi-card registration, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present 
Therefore, whether taken individually or as an ordered combination, claims 2, 5, 7-10, 12, 15, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 7, 10-11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 2015/0134540 A1; already of record in IDS; hereinafter Law) in view of Shrivastava (US 2014/0019352 A1; hereinafter Shrivastava).
With respect to claims 1 and 11:
	Law teaches an electronic device, comprising: (See at least Law: Abstract)
a wireless communication circuit; (See at least Law: paragraph(s) [0088])
a display; and (By disclosing, an example graphical user interface (GUI) 1401 as displayed by an e-commerce webpage or payment application GUI is shown in FIG. 14. This is displayed by the mobile device 501, for example, when a user has selected a product, an item, or a service to purchase. See at least Law: paragraph(s) [0179])
a processor configured to: (See at least Law: paragraph(s) [0091])
a method of registering an electronic card by an electronic device, the method comprising: (See at least Law: Abstract)
control the wireless communication circuit to receive a message including an amount for a transaction paid by a physical credit card and card-associated information including a portion of a card number from a payment server; (By disclosing, the systems and methods described herein allow a cloud-based wallet payment gateway server to synchronize (to receive a message including an amount for a transaction) with a NFC-enabled mobile device (through the wireless communication circuit) and application to facilitate contactless payment transactions at a merchant store accepting contactless payment. Furthermore, a user selects a funding card for making the contactless payment, through their mobile device (before the virtual card is generated; that is, the payment is going to be paid by the physical funding card). A second card, herein referred to as a virtual card, is generated along with all required card data (e.g. PAN, expiry date, dynamic data, discretionary data, etc.) to complete the payment transaction. See at least Law: paragraph(s) [0075], [0125], [0127]-[0128] & [0142]-[0144])
determine whether the card-associated information corresponds to first card information pre-registered in the electronic device; (By disclosing, any number of funding cards can be registered in association with the mobile device. That is, a funding card is checked if pre-registered before issuing a virtual card. In addition, when 
in response to determining that the card-associated information does not correspond to the first card information, control the display to display a guide for registration of the physical credit card in the electronic device; (By disclosing, the user's one or many funding cards and the user's mobile device can be registered with the virtual card issuer 401. Since the cardholder 101 registers one or many funding cards and their mobile device with a virtual card issuer 401, the user is guided by the virtual card issuer 401. See at least Law: paragraph(s) [0081]-[0084])
upon receiving a user input on the guide, control the wireless communication circuit to request second card information corresponding to the physical credit card based at least on the portion of the card number and a sender of the message and acquire the second card information from the payment server; and (By disclosing, after receiving a user input to select a funding card, the mobile device 501 sends the transaction type (selected action in the application menu, in this case, "Pay with a virtual card") (at this point, the virtual card does not exist; therefore it is still “paid by the physical credit”) and a funding card identifier. In addition, after the virtual card PAN (second card information) is computed, the virtual card issuing server 401 sends this information, in a response, to the virtual card operator 402 (block 904). See at least Law: See at least Law: Fig. 9a; paragraph(s) [0124]-[0130])
register an electronic card corresponding to the physical credit card in the electronic device using the acquired second card information. (By disclosing, the virtual card is created and stored (registered as the electronic card) through the processes (blocks 903-909). After receiving the request, the payment gateway server sends a registration response to the sender's mobile device (block 2802). The response include a certificate, an Fig. 9a, items 903-909; paragraph(s) [0124]-[0130], [0130], & [0265]-[0269])
With respect to claims 5 and 15:
	Law teaches the electronic device of claim 1 and the method of claim 11, as stated above.
Law further teaches wherein the processor is further configured to: 
execute a payment application as a background application; (By disclosing, to execute a transaction, the mobile device sends the virtual card data to the merchant acquirer 103 or the payment gateway server 506 (e.g. via an e-commerce webpage or payment application) using Internet connection. Steps 913-922 
request a card management server to confirm whether the physical credit card is a pre-registered card, through the payment application; and (By disclosing, a mobile device 501 can instead communicate with the merchant acquirer 103 or the payment gateway server 506 (e.g. via an e-commerce webpage or payment application). See at least Law: paragraph(s) [0128] & [0176]; Fig. 9b)
determine whether the physical credit card is a pre-registered card based on a response from the card management server. (By disclosing, a mobile device 501 can instead communicate with the merchant acquirer 103 or the payment gateway server 506 (e.g. via an e-commerce webpage or payment application). See at least Law: paragraph(s) [0128] & [0176]; Fig. 9b)
With respect to claims 7 and 17:
	Law teaches the electronic device of claim 1 and the method of claim 11, as stated above.
Law further teaches wherein the processor is further configured to acquire the second card information from the payment server or a card management server different from the payment server. (By disclosing, after the virtual card PAN is computed, the virtual card issuing server 401 sends this information, in a response, to the virtual card operator 402 (block 904). See at least Law: paragraph(s) [0124]-[0130]; Fig. 9a, item 904)
With respect to claims 10 and 20:
	Law teaches the electronic device of claim 1 and the method of claim 11, as stated above.
Law further teaches wherein the processor is further configured to perform multi-card registration for another card associated with the registered electronic card. (See at least Law: paragraph(s) [0083])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Purves et al. (US 2015/0220914 A1; hereinafter Purves).
With respect to claims 2 and 12:
Law teaches the electronic device of claim 1 and the method of claim 11, as stated above. 
Law further teaches wherein the message includes one of a text message, ..., an instant message, and an e-mail message. (See at least Law: paragraph(s) [0121] & [0206])
However, Law does not teach ...a messenger message, a push message.
Purves, directed to electronic wallet management and thus in the same field of endeavor, teaches ...a messenger message, a push message. (See at least Purves: paragraph(s) [0128] & [0344])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for facilitating a transaction using a virtual card on a mobile device teachings of Law to incorporate the electronic wallet management teachings of Purves for the benefit of merchant’s providing the customer a special deal, offer or 
With respect to claims 8 and 18:
Law teaches the electronic device of claim 7 and the method of claim 17, as stated above.
Law further teaches wherein the processor is further configured to: 
acquire the second card information through the card management server, when card registration is performed by reception of a text message; and (By disclosing, the funding card issuing server 104 sends a payment authorization code response (card information) to the virtual card acquirer 403. In addition, for the registration of each funding card the user types in card details (text message) into the mobile device. The data transfer among parties may be performed by a text message. See at least Law: paragraph(s) [0136]-[0137], [0203], [0206], [0142] & [0124]-[0130]; Fig. 10, items 1001 & 1002) 
acquire the second card information, which is received from the card management server and stored in the payment server, when card registration is performed by …. (As stated above, see at least Law: paragraph(s) [0136]-[0137], [0203], [0206], [0142] & [0124]-[0130]; Fig. 10, items 1001 & 1002)
...a push message. (See at least Purves: paragraph(s) [0128] & [0344])
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Shrivastava (US 2014/0019352 A1; hereinafter Shrivastava).
With respect to claims 9 and 19:
Law teaches the electronic device of claim 1 and the method of claim 11, as stated above.
Law further teaches wherein the processor is further configured to perform user authentication based on at least one of ... and a personal identification number (PIN), after acquiring the second card information. (See at least Law: Fig. 16, items 712 & 713; paragraph(s) [0183] & [0185])
However, Law does not teach ...biometric information.
Shrivastava, directed to multi-purpose virtual card transaction and thus in the same field of endeavor, teaches ...biometric information. (See at least Shrivastava: paragraph(s) [0413])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the facilitating a transaction using a virtual card on a mobile device teachings of Law to incorporate the multi-purpose virtual card transaction teachings of Shrivastava for the benefit of enabling to extract pay commands from social 

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that claims 1 or 11 cannot be performed mentally and are not a human activity, it is noted that the series of steps including receiving a message, determining whether the card-associated information pre-registered, guiding for registration, requesting and acquiring second card information, and registering an electronic card can be performed mentally or manually, especially when the additional elements such as wireless communication circuit, display, processor, electronic device, electronic card, and servers are recited at a high-level of generality. The additional elements are used as tools in order to automate the abstract idea. The amended claims are insufficient to integrate the abstract idea into a practical application or to amount to significantly more. 
In response to applicant’s argument that cited paragraphs [0075], [0125], [0127-0128], and [0142-0144] of Law also fail to expressly or impliedly teach "receiving a message including an amount for a transaction paid by a physical credit card and card-associated information including a portion of a card number from a payment server," as recited in amended Claim 1, it is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 20160275487 A1) teaches device, system, and method for creating virtual credit card.
Villa-Real (US 20160012445 A1) teaches creating and controlling derivative virtual cards.
Nelsen et al. (US 20120323787 A1) teaches systems and methods for fixed form card to virtual card communication.
Hird et al. (US 20160189135 A1) teaches method for providing payment service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685